** EXEMPTION TAXATION — AD VALOREM — REAL PROPERTY ** QUESTION(1): IS IT WITHIN THE PROVINCE OF THE OKLAHOMA LEGISLATURE TO EXEMPT ANY PROPERTY, EITHER REAL ESTATE OR PERSONAL, FROM TAXATION? THE LEGISLATURE IS WITHOUT POWER TO EXEMPT, REAL PROPERTY OR PERSONAL PROPERTY FROM TAXATION EXCEPT AS AUTHORIZED BY ARTICLE X, SECTION 6 OF OKLAHOMA CONSTITUTION, AND THE HOMESTEAD EXEMPTION AMENDMENT. HOWEVER, THE SUPREME COURT OF THIS STATE HAS HOLD THAT INSTRUMENTALITIES OF GOVERNMENT, SUCH AS A PUBLIC BUILDING BONDS OR BONDS ISSUED BY THE GRAND RIVER DAM AUTHORITY, DO 'NOT' CONSTITUTE PROPERTY WITHIN THE MEANING OF THE CONSTITUTIONAL PROHIBITION AGAINST EXEMPTING PROPERTY FROM TAXATION.  QUESTION(2): DOES THE OKLAHOMA LEGISLATURE POSSESS THE POWER TO EXEMPT ANY PROPERTY IN THIS STATE FROM AD VALOREM TAXATION AND SUBSTITUTE IN LIEU THEREOF SPECIAL TAX, SUCH AS EXCISE TAX, INCOME TAX, MOTOR VEHICLE LICENSE TAX, GROSS PRODUCTION TAX, OR ANY OTHER SPECIAL TAX? THE LEGISLATURE POSSESSES THE POWER TO EXEMPT ANY PROPERTY IN THIS STATE FROM AD VALOREM TAXATION AND TO SUBSTITUTE IN LIEU THEREOF ANOTHER FORM OF TAXATION SO LONG AS THE CLASSIFICATION ADOPTED BY THE LEGISLATURE IS NOT BASED ON AN INVIDIOUS AND UNREASONABLE DISTINCTION WITH REFERENCE TO THE SUBJECT OF THE TAX. HOWEVER, SUCH SUBSTITUTED TAX MUST BE APPLICABLE TO THE OWNER OF THE SAID PROPERTY. QUESTION(3): DOES THE OKLAHOMA LEGISLATURE POSSESS THE POWER TO LEVY A TAX FOR ANY COUNTY OR SCHOOL DISTRICT, TO BE USED BY ANY COUNTY FOR THE CONSTRUCTION AND MAINTENANCE OF ROADS OR TO BE USED BY THE SCHOOL DISTRICT AND THE SUPPORT OF COMMON SCHOOL EDUCATION? BY VIRTUE OF THE PROVISIONS OF ARTICLE X, SECTION 5, ARTICLE X, SECTION14 OF THE OKLAHOMA CONSTITUTION, AND ARTICLE V, SECTION 59 THE LEGISLATURE MAY 'NOT' BY A SPECIAL OR LOCAL LAW LEVY A TAX FOR ANY PARTICULAR COUNTY FOR THE CONSTRUCTION AND MAINTENANCE OF ROADS OR A TAX FOR ANY PARTICULAR SCHOOL DISTRICT TO BE USED BY THE DISTRICT FOR THE SUPPORT OF THE PUBLIC SCHOOLS IN SAID DISTRICT. IT MAY BE THAT WHAT YOU HAVE IN MIND MAY BE ACCOMPLISHED BY GENERAL LAWS BASE UPON A PROPER CLASSIFICATION.  QUESTION(4): IN THE ADMINISTRATION OF THE GROSS PRODUCTION OIL AND GAS TAX, DOES THE OKLAHOMA TAX COMMISSION POSSESS THE POWER TO PERMIT THE PRODUCERS OF NATURAL GAS TO MAKE A RETURN OF THE GROSS PRODUCTION TAX BASED UPON ANY VALUE OTHER THAN THE GROSS VALUE OF THE NATURAL GAS AT THE MOUTH OF THE WELL. (WELL HEAD) THE OKLAHOMA TAX COMMISSION, UNDER THE PRESENT GROSS PRODUCTION TAX LAW (1941), DOES 'NOT' POSSESS THE POWER TO PERMIT THE PRODUCERS OF NATURAL GAS TO MAKE A RETURN OF THE GROSS PRODUCTION TAX UPON NATURAL GAS BASED UPON ANY VALUE OTHER THAN THE GROSS VALUE OF THE NATURAL GAS AT THE PLACE OF PRODUCTION. ARTICLE X, SECTION 6, ARTICLE V, SECTION 46, ARTICLE XIIA, ARTICLE X, SECTION 22, ARTICLE X, SECTION 12, ARTICLE X, SECTION 20, ARTICLE X, SECTION 5, ARTICLE XVI, SECTION 1 (RANDELL S. COBB)